department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number employer_identification_number number release date date uil legend a b c d e f x y z --------------------------- this is in response to the ruling_request by a dated date submitted by your representative a foundation requests a ruling that its receipt of a one percent working_interest in an oil_and_gas and related pipeline investment will not constitute a jeopardy investment under sec_4944 of the internal_revenue_code facts the foundation is a private_foundation recognized as tax exempt under sec_501 of the code the charitable purpose of the foundation is to receive and administer a fund or funds of real or personal_property or both and to use and apply the income therefrom and the principal thereof exclusively for charitable or religious scientific literary or educational_purposes either directly or by contributions a to organizations that qualify as exempt_organizations under sec_501 the foundation currently has approximately ----x in assets invested primarily in cash bonds and common_stock substantially_all the assets of the foundation were contributed by b and c husband and wife the founders of the foundation over twenty years ago b acquired a one percent working_interest in an oil_and_gas exploration and development venture known as the d the project as the result of estate_planning and the subsequent death of b and later c that working_interest is now owned by the b marital trust the trust the trust's one percent working_interest in the project is estimated to have a current fair_market_value of approximately ------x the trust seeks to contribute the entirety of its working_interest including the pipeline interest of the project to the foundation and the foundation desires to accept the contribution of that working_interest the contribution by the trust to the foundation would be made gratuitously without the payment of any consideration by the foundation to the trust following its receipt of the gift of the working_interest the foundation would not plan to liquidate the investment but would instead plan to retain and continue to hold the investment indefinitely in addition the foundation would from time to time respond to certain calls for capital and pay certain expenses for ongoing maintenance exploration and development as described more fully below the project essentially has two components an oil_and_gas exploration and development component and a gas gathering system ie pipeline component the exploration and development component of the project is governed by an operating_agreement the current operator of the project and five other investors including the trust described as non-operators and an addendum to operating_agreement the exploration and development component of the project involves leases to y acres located in e and f since ------ the project has developed this field through the drilling of over z development and exploration wells as of december ------ nine of those wells were shut in as noncommercial wells ten wells were shut in due to surface coal mining activity and eleven wells were plugged and abandoned the remaining gas wells are all producing wells the pipeline component of the project is governed by an agreement for construction ownership and operation of the d gathering system and related agreements and attachments pipeline agreement although not a profit center for the trust the pipeline interest has a significant advantage in allowing the trust to market its share of the gas sales without the burden of a transportation fee in other words the pipeline interest supports the profitability of the exploration and development interest over time these wells will become depleted and no longer productive in order to maintain production at a relatively stable level the operator has determined that it should develop approximately twenty-five to thirty new wells each year under the terms of the operating_agreement the operator will invite the non-operators to participate in the exploration and development of these new wells a proposed operation if a non-operator elects to participate in a proposed operation it will be responsible for the payment of certain costs and expenses associated with that operation which will require it to pay additional sums into the project if a non-operator is required to pay additional sums into the project the operator will simply deduct those expenses from the monthly distribution of profits to the non-operator which deductions are set forth in a statement accompanying the payment in other words the obligation of the non-operator to pay these additional expenses does not require the separate payment of additional sums to the operator rather it simply increases the amount of deduction taken from the non-operator's distributive_share of profits if a non-operator elects not to participate in a proposed operation then the non-operator becomes a non- consenting party with respect to that operation and as a result will not be entitled to participate in any production from that operation until the other consenting parties the consenting parties have recouped all of their costs and expenses associated with the operation as well as of all of the costs and expenses associated with any drilling reworking sidetracking deepening plugging back testing completing and recompleting of the operation the foundation represents that the foregoing participation provisions are customary and typical in investments of this nature the trust and all of the other investors in the project have historically elected to participate in most of these proposed operations and have supplied the additional funds and capital as requested the pipeline agreement requires among other things that the investors defined as system owners contribute their proportionate share of capital expenditures and pay their proportionate share of operating_expenses incurred by the system operator in connection with the pipeline operations if an investor ie a system owner fails to pay its share of costs and expenses under the pipeline agreement the unpaid indebtedness accrues interest at the rate of eighteen percent per annum in addition the system owner is empowered to foreclose on a lien which the system operator holds on the defaulting system owner's interest in the pipeline system as a result of these provisions the trust has historically always paid such costs and expenses when invoiced if the foundation accepts the contribution of the working_interest from the trust the foundation would intend to likewise participate in these proposed operations and to supply additional capital and pay its proportionate share of costs and expenses in the same manner as did the donor the trust and the other investors in the project the foundation represents that the project has historically been a highly profitable financial investment and is expected to continue to be so in the foreseeable future moreover the aggregate dollar amount of funds which non-operator investors historically have been asked to contribute in response to proposed operations has been significantly less than that which the project has generated and distributed to those investors the foundation expects that this record of profitability to continue at least for the foreseeable future if it accepts the gift of the working_interest from the trust if the foundation were to lose all or any substantial portion of the amount it might expend in payment of costs expenses and other capital requirements through its participation in proposed operations such loss would not in the opinion of the foundation's manager imperil the ability of the foundation to carry out its exempt purposes given i the relatively small amount of such expenses relative to the large remaining principal investment and ii the anticipated continued profitable return on that investment moreover under the terms of the operative agreements and contracts none of the expenses costs or interest charges associated with either gas exploration and development or the gathering system pipeline will be used in anyway as an offset or encumbrance against the existing current diversified portfolio of stocks bonds and other investments of the foundation there is no public market for the sale of the working_interest and any liquidation of that interest would in all likelihood require a sale to the other investors in the project at a substantial discount ruling requested that the foundation's acceptance and receipt of a gift from the trust of the one percent working_interest in the project without the payment of any consideration will not constitute a jeopardizing investment under sec_4944 law sec_4944 of the code imposes an excise_tax on any private_foundation that invests any amount in such a manner as to jeopardize the carrying out of any of its exempt purposes sec_53_4944-1 provides that an investment shall be considered to jeopardize the carrying out of the exempt purposes of a private_foundation if it is determined that the foundation managers in making such investment have failed to exercise ordinary business care and prudence under the facts and circumstances prevailing at the time of making the investment the regulation further provides that investments in working interests in oil_and_gas wells constitute an example of a type or method of investment which will be closely scrutinized to determine whether the foundation managers have met the requisite standard of care and prudence sec_53_4944-1 i of the foundation and similar excise_taxes regulations provides that an investment shall be considered to jeopardize the carrying out of the exempt purposes of a private_foundation if it is determined that the foundation managers in making such investment have failed to exercise ordinary business care and prudence under the facts and circumstances prevailing at the time of making the investment in providing for the long and short-term financial needs of the foundation to carry out its exempt purposes in the exercise of the requisite standard of care and prudence the foundation managers may take into account the expected_return including both income and appreciation of capital the risks of rising and falling price levels and the need for diversification within the investment portfolio sec_53_4944-1 of the regulations provides that sec_4944 shall not apply to an investment made by any person which is later gratuitously transferred to a private_foundation if such foundation furnishes any consideration to such person upon the transfer the foundation will be treated as having made an investment within the meaning of sec_4944 in the amount of such consideration rev_rul 1974_2_cb_389 provides that approval of an investment procedure governing investments to be made in the future is not possible advance approval of such procedures would necessarily preclude application of the prudent trustee approach analysis in acquiring a one percent interest in the oil_and_gas and pipeline project the foundation is not making an investment that would subject the foundation to the tax on jeopardizing investments under sec_4944 of the code here no consideration will be paid to the donor for the gift of the working_interest the foundation may elect to pay cost and expenses associated with the oil_and_gas and or pipeline project and in some instances may be obligated to pay such costs and or expenses however in no event can such costs and expenses become an encumbrance against the current diversified ----x portfolio of stocks bonds and other investments and in no event could such project costs and expenses become an encumbrance against other non-project assets of the foundation therefore the foundation's mere receipt of the gift without more does not constitute a jeopardizing investment ruling the foundation's acceptance and receipt of a gift from the trust of the one percent working_interest in the project without the payment of any consideration will not constitute a jeopardizing investment under sec_4944 this ruling is limited as stated above specifically it does not cover whether the foundation’s payment of operating capital or other costs and expenses associated with the oil_and_gas operations or the pipeline will violate sec_4944 or other provisions of the internal_revenue_code this ruling is conditioned on the understanding that there will by no material changes in the facts upon which it is based please keep a copy of this ruling in your organization's permanent records this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely enclosure notice andrew f megosh jr acting manager exempt_organizations technical group
